United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                  ________________

                                     No. 00-1477
                                  ________________

United States of America,                   *
                                            *
             Appellee,                      *
                                            *       Appeal from the United States
      v.                                    *       District Court for the
                                            *       Eastern District of Missouri.
Donald Lee Dugan,                           *
                                            *
             Appellant.                     *

                                  ________________

                                  Submitted: September 15, 2000
                                      Filed: January 31, 2001
                                  ________________

Before HANSEN, HEANEY, and MORRIS SHEPPARD ARNOLD, Circuit Judges.

                                  ________________

HANSEN, Circuit Judge.

      A seven-count indictment named Donald Lee Dugan, a car salesman and owner
of Dugan Auto Sales, in two counts, charging him with conspiring to knowingly and
intentionally distribute or possess with the intent to distribute marijuana and conspiring
to commit money laundering. The jury acquitted Dugan of the marijuana conspiracy
count but convicted him of conspiring to launder money, in violation of 18 U.S.C. §
1956(a)(1)(B)(i) and (h). The money laundering count was predicated on Dugan's
purchase of a motor home for Donald Zakrzewski using proceeds of the illegal drug
trafficking offense and concealing Zakrzewski's ownership. Dugan now appeals his
conviction, challenging the sufficiency of the evidence, and we affirm the judgment of
the district court.1

        There is sufficient evidence to support a verdict if "after viewing the evidence
in the light most favorable to the prosecution, any rational trier of fact could have found
the essential elements of the crime beyond a reasonable doubt." Jackson v. Virginia,
443 U.S. 307, 319 (1979). The standard for determining the sufficiency of the evidence
is strict, and a guilty verdict should not be lightly overturned. United States v. Ryan,
227 F.3d 1058, 1063 (8th Cir. 2000). "We view the evidence in a light most favorable
to the verdict, giving the verdict the benefit of all reasonable inferences, and [we] will
reverse only if the jury must have had a reasonable doubt concerning one of the
essential elements of the crime." United States v. Sandifer, 188 F.3d 992, 995 (8th Cir.
1999).

       The elements of a § 1956(a)(1)(B)(i) money laundering violation are: (1) that
the defendant conducted a financial transaction involving the proceeds of unlawful
activity; (2) that the defendant knew the proceeds involved in the transaction were the
proceeds of an unlawful activity; and (3) that the defendant intended "to conceal or
disguise the nature, the location, the source, the ownership, or the control of the
proceeds of specified unlawful activity." 18 U.S.C. § 1956(a)(1)(B)(i) (1994); see also
United States v. Rounsavall, 115 F.3d 561, 565 (8th Cir.), cert. denied, 522 U.S. 903
(1997). "To prove a conspiracy to launder money, the government must establish that
a defendant knowingly joined a conspiracy to launder money and an overt act in
furtherance of that conspiracy." United States v. Hildebrand, 152 F.3d 756, 762 (8th
Cir.), cert. denied, 525 U.S. 1033 (1998). The object of the money laundering



      1
        The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
                                            2
conspiracy here was to conceal the nature of Zakrzewski's drug proceeds, his control
of those proceeds, and his ownership of the Winnebago.

       Dugan contends that in considering whether the government satisfied the
elements necessary to demonstrate a money laundering conspiracy, we should not use
any evidence that related to his own involvement in the conspiracy to distribute or
possess marijuana, because he was acquitted of that charge. We disagree. An acquittal
of a charge may be based on any number of reasons, including an inclination to be
merciful. See United States v. Whatley, 133 F.3d 601, 606 (8th Cir.), cert. denied, 524
U.S. 940 (1998). The same jury may nevertheless reasonably conclude that the
evidence supports a guilty verdict on another charge. See id. The only question before
us is whether there was enough evidence presented at trial to support Dugan's
conviction. See id. On this question, we consider the entire record.

       The record demonstrates through several witnesses that Dugan was aware of
Zakrzewski's marijuana trafficking activity. Viewing the evidence in the light most
favorable to the verdict, the jury could have found that Dugan knowingly supplied a
Winnebago motor home, as well as other vehicles, to aid Zakrzewski's illegal drug
activity, that Dugan knew he was dealing with the cash proceeds of this illegal drug
activity, and that he knowingly aided in concealing Zakrzewski's role as the source of
the unlawful proceeds. Specifically, the evidence demonstrates the following.

     Mary Kania, an employee of Dugan Auto Sales and a romantic interest of
Dugan's, and Kania's son, Brad Cancienne, were both marijuana users. Dugan
introduced Zakrzewski to them as someone from whom they could obtain large
amounts of marijuana. Kania twice accompanied Dugan to Tucson, Arizona, for the
purpose of picking up marijuana for Zakrzewski. (Dugan made a third trip to Tucson
as well, which is discussed later.) Upon their return, the marijuana-filled boxes were
unloaded in Dugan's garage, and Zakrzewski and Cancienne arrived at Dugan's garage


                                          3
to break down the boxes into deliverable portions. Dugan did not participate in that
activity but was aware it was happening in his garage.

      Tonya Statler made several trips to Tucson to transport marijuana to St. Louis
for Zakrzewski. On one occasion, Zakrzewski sent her to Dugan Auto Sales to pick
up a white truck for the trip. When she arrived, Dugan handed her the keys to the
vehicle without speaking a word to her and without expecting her to pay him any
money. Cancienne used the same truck to deliver drug money to Tucson and
subsequently simply returned the truck to Dugan's business. Statler also purchased a
minivan from Dugan, which she used to pick up marijuana in Tucson.

        Zakrzewski's half sister, Theresa, was married to Billy Ysaguirre. Both were
heavily addicted to drugs, and both aided Zakrzewski's illegal marijuana enterprise in
many ways. They took several trips to Tucson to transport marijuana to St. Louis and
to deliver drug money for Zakrzewski. Also, Zakrzewski used Theresa to apply for
the title and license to a motor home that he purchased from Dugan Auto Sales.
        In early October 1997, Dugan purchased a 1995 Corvette for Zakrzewski for
$21,000. Zakrzewski paid $8,000 cash and Dugan wrote a check drawn on Dugan
Auto's account for the balance. The following day, Dugan made two cash deposits to
cover the check. He deposited $7,000 in the morning and $6,000 in the afternoon. At
trial, he could not remember where he got the cash or why he structured the deposits
to avoid depositing over $10,000 other than his assertion that it was not unusual for him
to make more than one deposit a day.

       Also in October 1997, Dugan purchased a 1997 Ford Winnebago motor home
for $32,750 through his business at Zakrzewski's request. Dugan applied a $9,000 cash
down payment toward the purchase. Zakrzewski asked Theresa to get license plates
for the Winnebago. She and her husband, Billy, went to Dugan Auto Sales where she
signed already completed papers applying for the title and license, but she brought no
money for the transaction. Dugan needed a trade-in or cash to complete the appropriate

                                           4
paper work. In a telephone call with Zakrzewski, who was in Tucson, he told Dugan
to give the Winnebago's plates to Theresa and give Billy whatever he wanted. The
paperwork indicated a $4,000 car trade-in from Billy and Theresa, though they testified
that their old car was worth only approximately $200. Billy then picked out a Cougar
from the lot worth about $3,000 for himself to drive. Theresa signed papers for the
Cougar and again paid no money. Dugan testified that Zakrzewski bought the
Winnebago for Theresa, but she testified that she merely signed the papers and
obtained the plates at Zakrzewski's request.

       The source of the cash used to purchase the Winnebago is obscured in the
record. Financial records show the initial $9,000 cash down payment on the
Winnebago, plus a $7,000 cash payment in November and a $7,000 cash payment in
December 1997. The final payment in December was a $9,910 check drawn from the
account of Dugan Auto Sales. The check initially failed to clear and was returned for
insufficient funds. Dugan subsequently made three cash deposits to cover the check
and testified that the money eventually came from Zakrzewski, though later on the
same day of trial he testified that he could not remember exactly where each of the
deposits came from that covered the check.

       Dugan took a third trip to Tucson for Zakrzewski, driving the 1997 Ford
Winnebago motor home. Zakrzewski had fronted Dugan $25,000 to purchase a load
of marijuana and bring it to St. Louis for resale, but Dugan had returned empty-handed
and kept the money (indicating he knew the real purpose behind the trips to Tucson,
though he denied it at trial). The Winnebago was also used by others on at least two
additional occasions to transport money or marijuana between Tucson and St. Louis.



        Dugan attempts now to attack the credibility of the government's witnesses who
testified concerning his knowledge of the illegal nature of the cash. In considering the
sufficiency of the evidence, however, our role is not to reweigh the evidence or to test

                                           5
the credibility of the witnesses: "Questions of credibility are the province of the jury."
United States v. Chavez, 230 F.3d 1089, 1091 (8th Cir. 2000). We must only
determine whether the government presented sufficient evidence on each element of the
crime to support the jury's verdict. See id. We conclude that the evidence is sufficient
to support each element of conspiracy to launder money.

        Dugan argues that the evidence was insufficient to demonstrate that he intended
to conceal the proceeds; he asserts that the government has shown nothing more than
an ordinary commercial transaction in which his identity was not concealed in any way.
Dugan misses the point. The fact that Dugan was conspicuously connected to the
proceeds and to the transaction is not dispositive here. Dugan was not laundering the
proceeds of his own illegal activity, but was conspiring to launder the proceeds of
Zakrzewski's illegal marijuana distribution activities. The element of concealment is
satisfied here because Zakrzewski, who was in control of the illegal proceeds, was not
conspicuously connected to the cash proceeds through the commercial transaction.

       Zakrzewski attempted to conceal his involvement by having his sister complete
the transaction, and the evidence is sufficient to support a finding that Dugan
transferred the proceeds in such a manner as to conceal its true owner, with full
knowledge that Zakrzewski was the real party in interest and that the funds were the
proceeds of the illegal drug trafficking activity. On this record, we cannot say that no
reasonable juror would have found Dugan guilty beyond a reasonable doubt.

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.

                                            6